Ej ORIGINAL                                                           03/31/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0651


                                           DA 21-0651


PETER GRIGG,
                                                                                FILE!)
                                                                                 MAR 3 1 2022
                Plaintiff and Appellant,                                      Bowen Greenwood
                                                                            Clerk of Suprerne
                                                                                              Court
                                                                               State of Montana
          v.                                                          ORDER

ANDY COILE,

                Defendant and Appellee.


          This Court reviews briefs to ensure compliance with Rules 11 through 13 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on March 30, 2021, this Court has determined that the brief does not comply with
the Rules and must be resubmitted.
          M. R. App. 11(6)(a) requires the cover of the opening brief of the Appellant to be
blue. For recycling purposes, pastel colors shall be used for brief covers. The cover of
Appellant's opening brief is not blue.
          M. R. App. 12(1)(a) requires a brief to contain a table of cases, statutes, and other
authorities cited with references to the pages of the brief where they are cited. The table
does not meet this requirement. The table of authorities in the brief contains incomplete
citations to authorities and references to pages of the brief that do not exist. The table
lists "US Constitutional Rights," "Montana Constitution," "OSHA," "Civil Rights act
1964," and "Montana Code Annotated" and references all authorities as cited on page 5.
Appellant's brief is only three pages long. Furthermore, such citations are insufficient
and do not inform the Court on what provisions of these sources of law the Appellant
relies.
          M. R. App. 12(1)(c) requires a statement of the case that "indicate[s] briefly the
nature of the case and its procedural disposition in the court below." The contents of
Appellant's Statement of the Case do not meet this requirement. The Statement of the
Case does not indicate the nature of the case and its procedural disposition in the court
below.
         M. R. App. 12(1)(d) requires a "statement of the facts relevant to the issues
presented for review, with references to the pages or the parts of the record at which
material facts appear.     Appellant's brief does not contain a statement of facts with
references to the district court record.
         M. R. App. 12(1)(e) requires a "statement of the standard of review as to each
issue raised, together with a citation of authority." Appellant's brief does not contain a
statement of the standard of review with a citation of authority.
         M. R. App. 12(1)(f) requires a summary of the argument, which "shall contain a
succinct, clear, and accurate statement of the arguments made in the body of the brief."
Appellant's brief does not contain a summary of the argument.
         M. R. App. 12(1)(h) requires a "short conclusion stating the precise relief sought."
The Conclusion does not state what relief Appellant seeks.
         M. R. App. 12(1)(i) requires the Appellant to attach the relevant district court
order from which the appeal is taken. The relevant order is not attached to the opening
brief.
         M. R. App. 13(2) requires that a signed original brief be filed with the Clerk of the
Supreine Court. While Appellant's Certificate of Service is signed, there is no signature
on the brief itself.
         We note that this is the Appellant's sixth appeal to this Court within the last year
and we have rejected his opening brief on at least three other occasions and informed hiin
in soine detail of the requirernents of the Montana Rules of Appellate Procedure for briefs
filed before this Court. Appellant previously has been provided a copy of the Civil
Handbook for litigants proceeding before this Court without an attorney. As Appellant is
self-represented, we have granted him some leeway in his prior filings. We caution
Appellant that any future filings which fail to follow the Montana Rules of Appellate
Procedure may subject the case to suminary dismissal.
Therefore,
         IT IS ORDERED that the original and seven copies of the referenced brief be
returned for revisions necessary to comply with the specified Rules;
      IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.
                    st
       DATED this 3/ day of March, 2022.
                                                         For the Court,




                                                         Bv
                                                                        Justice